Citation Nr: 0029226	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 117	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with degenerative changes of 
L-4 and disc space narrowing of L4-5 secondary to injury, 
currently evaluated as 20 percent disabling.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 until his 
retirement in July 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes that in August 1999 the veteran withdrew his 
request for a hearing before a Veterans Law Judge.


REMAND

The veteran maintains that he is entitled to an increased 
rating for degenerative joint disease of the lumbosacral 
spine with degenerative changes of L-4 and disc space 
narrowing of L4-5 secondary to injury.  He maintains that he 
has osteoporosis of the spine and that when evaluated by VA 
in March 1998, private medical records showing osteoporosis 
were not considered. 

On VA examination in December 1998 the veteran reported that 
he had difficulty carrying out his job as an Episcopalian 
priest due to low back pain.  He stated that he used a cane 
to walk long distances and to remind him to be careful.  A 
review of the December 1998 VA examination report reveals 
that the report did not address whether there is any 
objective evidence of pain, whether there is any functional 
loss due to pain, or whether the veteran's back pain 
significantly limited functional ability during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, the veteran asserts that his low back 
disability interferes with his employment.  Since there is 
evidence that the veteran's service-connected back disability 
results in interference with employment the RO should 
consider whether referral for an extraschedular rating under 
38 C.F.R. § 3.321(b) (1999) is warranted.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have provided 
recent treatment or examination for his 
low back disability.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations 
which are not currently of record.  

2.  The veteran should then be scheduled 
for examinations by a board certified 
orthopedist and by a board certified 
neurologist, if available.  The claims 
file should be provided to the examiners 
prior to examination and the examiners 
should make a thorough review of the 
veteran's medical history.  The examiners 
should specifically note in the report 
whether or not a review of the veteran's 
medical history has been made.  The 
examiners should describe the nature and 
extent of the veteran's service-connected 
low back disability.  All indicated tests 
and studies, including range of motion 
studies in degrees, should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
orthopedic examiner should be requested 
to identify any objective evidence of 
pain and all functional loss due to pain.  
The orthopedic examiner should 
specifically indicate the ranges of back 
motion performed without pain and the 
range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiners 
should also provide an opinion concerning 
the impact of the service-connected low 
back disability on the veteran's ability 
to work.  The rationale for all opinions 
expressed should be explained.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for a low back disability.  In 
readjudicating the claim the RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  
38 C.F.R. § 3.321(b).

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


